DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the stretchable display device as a whole, specifically, a lower substrate which is stretchable; a lower common electrode layer disposed on the lower substrate; a plurality of first substrates disposed on the lower common electrode layer; at least one transistor on each of the plurality of first substrates; a light emitting diode which is electrically connected to the at least one transistor; a cover insulating layer which at least partially covers the at least one light emitting diode; and an upper common electrode layer on the cover insulating layer (as per claims 1-20) or a lower common electrode layer which is stretchable; a plurality of pixels disposed on the lower common electrode layer; a cover insulating layer on the plurality of pixels; and an upper common electrode layer which is formed on the cover insulating layer and is stretchable, wherein the lower common electrode layer and the upper common electrode layer are electrically connected to the plurality of pixels (as per claim 21)(emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al (US Pat. No. 8,933,625 B2) discloses the organic light emitting display apparatus that can function as a mirror.
Cho et al (US Pub. No. 2015/0311477 A1) teaches the organic light-emitting diode display.
Kim et al (US Pub. No. 2017/0005077 A1) discloses the electronic devices with soft input-output components.
Kim et al (US Pub. No. 2017/0104182 A1) teaches the organic light emitting display device.
Kwon (US Pat. No. 9,853,246 B2) discloses the stretchable display device.
Chung et al (US Pub. No. 2019/0109181 A1) teaches the display device and method of fabricating the same.
Liu et al (US Pub. No. 2020/0006684 A1) discloses the stretchable display devices, method for manufacturing the same, and electronic devices.

Kim et al (US Pat. No. 10,964,234 B2) discloses the stretchable display panel and device and manufacturing method of the same.
Kim et al (US Pat. No. 11,011,599 B2) teaches the stretchable display panel and stretchable display device including the same.
Jung et al (US Pub. No. 2021/0134772 A1) and (US Par. No. 11,049,926 B2) disclose the stretchable display device.
Kim et al (US Pat. No. 11,056,472 B2) and (US Pat. No. 11,108,004 B2) teach the stretchable display device.
Cho et al (Korean Pub. No. KR 20210032618 A) discloses the light emitting element and display device comprising the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOE H CHENG/
Primary Examiner
Art Unit 2626